Citation Nr: 1013639	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, radiculopathy, muscle 
spasms, and burning secondary to the arachnoiditis of the 
lumbar spine for which compensation was awarded under the 
provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision.  The 
Veteran relocated during the pendency of the appeal.  The RO 
in Pittsburgh, Pennsylvania is now the agency of original 
jurisdiction (AOJ).  

The Veteran presented testimony at a hearing, sitting at the 
RO, before the undersigned Veterans Law Judge in March 2007.  
The transcript has been obtained and associated with the 
claims folder.  

The Board notes a Statement of the Case (SOC) was issued in 
June 2004 that addressed claims for an evaluation in excess 
of 10 percent for arachnoiditis of the lumbosacral spine 
awarded as compensation under 38 U.S.C.A. § 1151 and for a 
total compensation rating based on individual 
unemployability, as well as whether new and material evidence 
had been submitted to reopen claims of service connection for 
low back and cervical spine conditions, denied by the RO in 
November 2002 and April 2003.  

While a motion to extend time in order to file a Notice of 
Disagreement (NOD) was awarded with respect to the November 
2004 rating decision currently on appeal, the Veteran did not 
file such a motion with respect to the June 2004 SOC and as 
such, he did not file a timely VA Form 9.  The Veteran was 
notified of the aforementioned in February 2006 and his 
appellate rights.  The Veteran did not appeal the 
determination.  As such, these matters are not appropriate 
for appellate review at this time.

The issue was remanded in November 2007 for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the instant case, while the claims folder contains 
subjective complaints of numbness, burning, and pains in the 
bilateral lower extremities, there is no current competent 
diagnosis of record of bilateral peripheral neuropathy of the 
lower extremities.

The last electromyograph (EMG) of record is dated in May 2001 
performed by Dr. MIH.  At that time, the Veteran had a normal 
EMG of both the lower extremity and paraspinal muscles.  Upon 
VA examination in May 2001, sensory and motor examinations 
were normal.

The Veteran is receiving VA compensation under 38 U.S.C.A. 
§ 1151 for arachnoiditis of the lumbar spine.  The Veteran 
was afforded a VA examination in June 2008 to determine if he 
has a diagnosis of peripheral neuropathy; and if so, whether 
it was related to his arachnoiditis.  However, the Veteran 
was unable to complete an EMG or nerve conduction study due 
to hypersensitivity caused by arachnoiditis.  The examiner 
stated that there was no doubt that the Veteran was suffering 
from lumbar disc disease and arachnoiditis that may be the 
cause of the erectile dysfunction and urinary incontinence.  
He further stated he could not determine what component of 
the Veteran's symptoms could be due to an additional 
peripheral neuropathy as he had a history of diabetes.  He 
diagnosed the Veteran with possible peripheral neuropathy.  

The Board finds that the VA examination is inadequate as the 
VA examiner failed to opine as to whether complaints of 
numbness, burning and pains in the bilateral lower 
extremities are merely signs and symptoms of arachnoiditis of 
the lumbar spine or whether the Veteran has a separate 
diagnosis of bilateral peripheral neuropathy that is 
proximately due to or the result of the arachnoiditis of the 
lumbar spine.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be examined by a VA 
neurologist to determine whether 
complaints of numbness, burning, and 
pains in the bilateral lower extremities 
are signs and symptoms of arachnoiditis 
of the lumbar spine or whether the 
Veteran has a separate diagnosis of 
bilateral peripheral neuropathy of the 
lower extremities.

Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether any currently 
diagnosed bilateral peripheral neuropathy 
or other chronic neurological disorder of 
the lower extremities is at least as 
likely as not (e.g., a 50 percent or 
greater probability) caused or aggravated 
by the arachnoiditis of the lumbar spine.

The examiner should provide a complete 
rationale for all conclusions reached.

2.  After the completion of any indicated 
additional development, the AOJ should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC), and provided an opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the RO for the 
purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

